Per Curiam.
March 11, 1968, defendant pled guilty to the offense of unarmed robbery in violation of CL 1948, §750.530 (Stat Ann 1954 Rev § 28.798). April 25, 1968, defendant was sentenced to a 14 to 15 year prison term. Appointed counsel filed timely claim of appeal and a brief on the merits of defendant’s appeal. The people have filed a motion to affirm pursuant to GCR 1963, 817.5(3).
"We have examined the briefs of the parties and the lower court record and conclude that the questions sought to be reviewed on which the decision of the cause depends are so unsubstantial as to need no argument or formal submission.
Accordingly, the motion to affirm is granted.